Citation Nr: 0812263	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma, to 
include as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from August 1969 
to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  In that decision, the RO, in pertinent part, denied 
service connection for Hodgkin's lymphoma, to include as a 
result of in-service exposure to herbicides.  Due to a change 
in the veteran's address, his claims folder was transferred 
to the RO in San Diego, California.  


FINDINGS OF FACT

1.  Any Hodgkin's lymphoma that the veteran may currently 
have was not present during service or within one year after 
separation therefrom.  

2.  The veteran did not have "service in the Republic of 
Vietnam" or actual in-service exposure to Agent Orange.  


CONCLUSION OF LAW

Hodgkin's lymphoma was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2004 letter provided the 
veteran with the criteria for his service connection claim.  
This document also notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his claim but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "any other evidence or information 
that . . . [he thought would] support his claim" as well as 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition, a March 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of the service 
connection issue on appeal.  In light of this denial, no 
rating or effective date will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the service connection claim adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in October 2004 and March 2006.  
Clearly, these letters were issued to the veteran after the 
initial denial of his service connection claim in December 
2004.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in August 2007, 
the service connection claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  He has been accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, following 
receipt of the August 2007 SSOC, the veteran stated that he 
had no additional evidence to submit and requested that his 
appeal be processed without waiting for the expiration of the 
60-day waiting period.  Consequently, the Board will proceed 
to adjudicate the following service connection issue on 
appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2007).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2007).  

Throughout the current appeal, the veteran has contended that 
he was exposed to Agent Orange during his active service in 
Vietnam and that this exposure caused him to develop 
Hodgkin's lymphoma.  See, e.g., February 2008 hearing 
transcript (T.) at 4-9.  Post-service medical records reflect 
a first-time diagnosis of Hodgkin's disease in March 2004.  
Chemotherapy was prematurely stopped in February 2005 due to 
the side effects of the treatment.  On several occasions in 
2006, the veteran's treating physicians concluded that there 
was "no real evidence of [an] active disease at . . . [that] 
time."  

In any event, at the personal hearing conducted in February 
2008 before the undersigned Veterans Law Judge at the RO, the 
veteran testified that he had combat duty in the Republic of 
Vietnam from December 1969 to January 1970, when he was in 
transit to Germany.  T. at 5-7.  According to the veteran's 
testimony, service personnel records sent directly from the 
National Personnel Records Center (NPRC) to VA support his 
contention that he served in the Republic of Vietnam.  
T. at 7-8.  

In this regard, copies of service personnel records note the 
veteran's combat duty in the Republic of Vietnam from 
December 1969 to January 1970; these were faxed from the NPRC 
directly to VA in December 2003 (according to the veteran's 
testimony).  The documents faxed to VA at that time included 
a copy of a February 2003 Social Security Administration 
decision (material not maintained at the NPRC).  Moreover, 
the cover sheet to the material faxed to VA in December 2003 
includes the same format and a very similar fax number 
(775-784-5731) as the cover sheet to material that the 
veteran himself faxed to the RO in March 2004 (which includes 
a fax number of 775-784-5773).  [Furthermore, contrary to the 
veteran's February 2008 testimony that he had never received 
the service personnel record purportedly showing Vietnam 
service (see T. at 7-8), in July 2004, he submitted a copy of 
this document along with a cover memorandum.]  

Additionally, the claims folder contains service personnel 
records obtained by the RO directly from the NPRC which show 
that the veteran had foreign service solely in Germany and 
not Vietnam.  According to these documents, the veteran's 
one-and-a-half year foreign service included active duty only 
in Germany from January 1970 to July 1971.  Although an 
October 2004 VA medical record includes an impression of 
"exposure to agent orange," the NPRC confirmed in March 
2005 that there are "no records of [the veteran's] exposure 
to herbicides."  

On review, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran served in 
Vietnam or that his foreign service in Germany involved duty 
or visitation to Vietnam.  Consequently, the veteran is not 
presumed to have been exposed to herbicides.  A clear 
preponderance of the evidence of record is against a finding 
that he was otherwise exposed to herbicides in service.  

The presumption is not the sole method for showing causation 
and that the veteran is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the 
present case, however, there is no evidence that the 
veteran's Hodgkin's lymphoma manifested itself during service 
or within one year following discharge.  Service medical 
records are negative for complaints of, treatment for, or 
findings of this disorder.  In fact, as the Board has 
previously discussed in this decision, Hodgkin's lymphoma was 
not even first suspected until 2004, many years after the 
veteran's discharge from active military duty.  The claims 
folder contains no competent evidence associating any 
Hodgkin's lymphoma that the veteran may have to his active 
service.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for 
Hodgkin's lymphoma, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of Hodgkin's lymphoma, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of Hodgkin's lymphoma in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating Hodgkin's 
lymphoma to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  


ORDER

Service connection for Hodgkin's lymphoma, to include as a 
result of in-service exposure to herbicides, is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


